Citation Nr: 0306452	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  98-16 433)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Whether the veteran is competent for purposes of VA benefits.  


REPRESENTATION

Appellant represented by:	Shirley Kingston, Attorney


                                                 WITNESS AT 
HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from May 1954 to March 1955.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1994 rating decision by the 
RO in Chicago, Illinois, that determine that the veteran was 
incompetent for the purposes of payment of VA benefits. The 
veteran subsequently moved to Wyoming and his claims folder 
was accordingly transferred to the RO in Cheyenne, Wyoming.   

The Board remanded this case to the RO in December 1998 in 
order that the RO could afford the veteran a personal 
hearing.  In February 1999, the veteran appeared and gave 
testimony at a personal hearing conducted before a hearing 
officer at the RO.  A transcript of this hearing is of 
record.  In April 2002, the Board undertook further 
development in this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).   That development having been 
completed, the issue of whether the veteran is competent for 
the purposes of payment of VA benefits is again before the 
Board for appellant consideration.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.  


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.353 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this regard, the RO informed the veteran of the provisions 
of the VCAA and the relevance of this legislation to his 
current claims in a letter dated In September 2001.  This 
letter advised him of the evidence needed to substantiate his 
claim, and of who was responsible for obtaining what 
evidence.  

Moreover, the veteran had been informed of the pertinent law 
and regulations governing his claim in regard to whether he 
is competent for purposes of VA benefits in statements of the 
case dated in August 1995 and July 1998, as well as in a 
supplemental statement of the case dated September 1999.  
These communications also served to advise the veteran of the 
evidence needed to substantiate this claim.  

It does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current claim is 
available, but not associated with the claims folder.  VA has 
provided field and clinical examinations that provide the 
necessary findings as to the veteran's competency. Because VA 
has complied with the notice requirements of the VCAA and 
since there is no known outstanding evidence; or need for 
additional examinations, there is no reasonable possibility 
that further efforts could aid in substantiating the 
veteran's claim.   38 U.S.C.A. § 5103A(a)(2).

Accordingly, the Board will proceed to adjudicate the 
veteran's claim regarding his competency for purposes of VA 
benefits on the basis of the evidence currently of record.  

I.	Factual Basis

In a November 1993 statement, a VA physician stated, 
essentially, that the veteran was enrolled in a VA mental 
health program and that he had repeatedly demonstrated an 
inability to manage his finances.  It was reported that he 
had been taken advantage of by associates, been robbed, and 
that his funds were exhausted within a few days of receipt.  
The veteran was noted to be in receipt of a 70 percent rating 
for schizophrenia.  

In a statement dated in August 1994, the physician added that 
the veteran was also diagnosed as alcohol dependent, and 
displayed symptoms of acute anxiety and dysthymia.  He had 
reportedly sustained a head trauma three years earlier, which 
resulted in complaints of hearing loss, dizziness, intense 
headaches, memory loss, and concentration difficulty.  

It was noted that he demonstrated an inability to make and 
communicate responsible decisions regarding finances.  It was 
said that, due to poor judgment, he soon exhausted his 
benefit funds every month, and would present himself at a VA 
facility complaining of hunger and requesting assistance.  He 
had been homeless on numerous occasions and had recently been 
hospitalized for dehydration.  It was requested that an 
estate guardianship be appointed since the veteran was 
incompetent to manage his finances.  

VA clinical records reflect outpatient treatment during 1994 
for psychiatric symptoms, post-traumatic headaches, and 
dizziness.  During subsequent treatment for these complaints, 
the veteran was noted to engage in drug seeking behavior, 
regarding Ativan.  

On a VA nursing care appraisal in December 1996, the veteran 
was noted to be at risk behaviorally and medically.  It was 
said that he needed supervision to be maintained in the 
community.  After an interview in January 1997, a VA social 
worker indicated that he did not believe the veteran was 
competent in regard to his own medical care.  In a note dated 
a few days later, the social worker stated that the veteran 
was incompetent regarding his funds.  

After psychological testing in July 1997 it was noted that 
confidence in the test was restricted since the veteran did 
not complete most of the subscales.  It appeared that the 
veteran was having difficulty in both cognitive and memory 
abilities which might affect daily functioning, especially in 
regard to learning and retaining material and in mathematical 
calculations.  

After a VA psychiatric examination in October 1997, the 
veteran was described as "distinct," and eccentric looking.  
He had a noticeable tremor and body odor.  Some dysarthria 
and lift was reported.  The answers he provided to questions 
were direct, but some were incorrect and rambling.  Affect 
was constricted and the veteran's mood was anxious.  The 
veteran was partially disoriented to time.  He did not 
correctly identify the present or past presidents of the 
United States in order.  Memory was impaired.  The examiner 
described the veteran as a considerably disabled man.  It was 
noted that he could not obtain or hold a job.  

It was reported that he remained incompetent for VA purposes 
and the doctor believed that, despite the veteran's protests, 
he could not manage his money in any reasonable way.  The 
diagnoses on Axis I were residual type schizophrenia, organic 
affective disorder, cognitive deficit secondary to a head 
injury, and alcohol abuse.  His GAF due to schizophrenia was 
40 and his overall GAF was 25.  

In a rating decision dated in May 1998, the RO increased the 
evaluation for the veteran's service connected schizophrenia 
from 70 percent to 1000 percent disabling, effective August 
5, 1997.  

During a VA field examination conducted in August 1998 it was 
noted that the veteran had no capacity to handle funds or 
make decisions.  His demands involved immediate gratification 
without any consideration of the health consequences.  He was 
reported to be addicted to Ativan and Codeine and he also 
abused alcohol.  It was reported that the veteran's son was 
his legal custodian. It was noted that the veteran was not 
being provided any personal spending allowance, and it was 
further noted that the veteran's VA social worker and his VA 
nurse practitioner agreed that a spending allowance should 
not be approved.  

At a personal hearing conducted at the RO in February 1999 
the veteran said that he had been an alcoholic in past, but 
he now had that problem under control. He said that drug use 
was confined to what was necessary to control his 
disabilities.  The veteran said that he had been in charge of 
his own financial affairs since he was 17 years old and had 
not had any problems with money.  

Of record is a March 2001 decree from a Wyoming district 
court that contains a finding that the veteran is mentally 
incompetent and unable unassisted to properly manage and take 
care of himself and his property as a result of mental 
illness.   

During a VA field examination conducted in April 2001, it was 
noted that the veteran could perform activities of daily 
living, such as feeding, dressing, and bathing.  He was 
ambulatory.  It was also noted that the veteran was 
maintained on Ativan.  During the interview it was reported 
that the veteran was disoriented to time and his memory was 
poor.  Speech was impaired, but understandable.  It was 
reported that he did not know the source of his income and 
assistance was required for all purchases.  A fiduciary was 
needed to assist in the payment of bills and handling of 
assets.  

It was commented that the veteran could not be directly given 
money due to past drug and alcohol abuse.  All purchases were 
arranged so that the veteran never had cash in his pocket 
since he would use all monies to purchase.  It was also 
reported that he was allowed 25 dollars every Friday for 
personal needs.  It was noted that the veteran could not 
handle money appropriately and was incompetent.  

II.	Legal Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a) (2002).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2002); see also 38 C.F.R. § 3.102 (2002).  A medical opinion 
is required for rating agency to make a determination of 
incompetentcy.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will not make a determination of incompetence without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c) (2002).  
Determinations as to incompetence should be based on all the 
evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetence.  Id.  

The evidence outlined in the previous section of this 
decision indicates that the veteran has considerable problems 
with memory and concentration and some disorientation in 
regard to time.   His treating VA social worker and 
psychologist have found him to be incompetent to rationally 
handle his own affairs, especially in regard to money.  A VA 
psychiatrist who examined the veteran in late 1997 also noted 
the veteran to be incompetent and assigned him a GAF score of 
25, which contemplates an inability to function in almost all 
areas of life.  The field examiners who have evaluated the 
veteran's capability for independent living in recent years 
have also unanimously adjudged him to be incompetent.  
Finally, the record indicates that the veteran has been found 
to be incompetent by a state district court.  

The Board is cognizant that the veteran maintains that he is 
fully competent to manage his own financial affairs, despite 
of having been adjudged incompetent.  However, his statements 
lack credibility.  For instance, he has said that he has not 
had difficulty handling money, while the record documents 
extensive problems, and numerous instances where the veteran 
has not handled money properly.  The weight of the veteran's 
opinion is further diminished by the overwhelming clinical 
and other evidence to the contrary.  

Accordingly the Board finds that the veteran is not 
competence for VA purposes, and the preponderance of the 
evidence is against a restoration of competency.  


ORDER

The veteran's claim for restoration of competency for 
purposes of VA benefits is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

